DETAILED ACTION
This Office action is in reply to correspondence filed 7 April 2022 in regard to application no. 16/690,284.  Claims 2 and 7 have been cancelled.  Claims 1, 3-6 and 8-17 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6 and 8-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each of claims 1, 3-5 and 12-14 is directed to a system (machine) and each of claims 6, 8-11 and 15-17 is directed to a method (process).  The claim(s) recite(s) verifying a person’s identity, detecting a commodity code of a commodity, determining whether a second commodity is associated with the first, displaying content such as a discount or coupon in response to the determination, applying the content i.e. the discount or coupon while storing it in association with the commodity information, and storing and sharing certain of the information.
All of these lie within the enumerated abstract idea of commercial or legal interactions, one of the enumerated “[c]ertain methods of organizing human activity” deemed abstract.  Further, but for the inclusion of a generic computer, discussed below, they are all steps that can be practically performed in a human mind.  A store clerk could verify a customer’s identity by checking her ID, could read the name of a manufacturer off a product's label, could determine another product was made by the same manufacturer, and could offer and then apply a discount to the second product while storing, mentally or on paper, the claimed association or sharing it with others e.g. verbally, and this without avail of any technology at all.
This judicial exception is not integrated into a practical application because aside from black-box labelled software subcomponents of computers and generic components such as a database, display device and a storage device, and generic use of a nondescript wireless network, nothing is done beyond what was set forth above.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers or, in the alternative, using a computer as a tool to perform the abstract idea.  See MPEP § 2106.05(f), (h).
As the claims only manipulate information about commodity codes, discounts and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).  They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as the below-cited Guidance is clear that a generic computer is not the particular machine envisioned.
They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such information, being intangible, is not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other meaningful way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as there is no particularity to how a computer performs any of the claimed steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitations, individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes two computers, a display device, storage device, database, controller and detector, and nondescript use of an unspecified wireless network.  The specification does not limit either so as to require it to be anything other than a generic computer.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The claim elements when considered as an ordered combination - that is, a generic computer using a generic wireless network while performing a chronological sequence of abstract steps - does nothing more than when they are analyzed individually.
The other independent claim is simply a different embodiment but is similarly directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea, as claims 3-5 and 8-11 each simply recite further manipulation of data, and claims 12-17 are simply further descriptive of the type of information being manipulated.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 — 2106.07(c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (U.S. Patent No. 7,555,444) in view of Misra et al. (U.S. Publication No. 2013/0173372) further in view of Pourfallah et al. (U.S. Patent No. 9,760,871).

In-line citations are to Wilson.  Note that the phrase “privilege data” is interpreted according to the analysis provided in an earlier Office action to include information about a discount or coupon, based on the applicant’s specification.
With regard to Claim 1:
Wilson teaches: A store system [Col. 12, line 62; “computer”; abstract; “personal wireless device”] comprising: 
a check-in terminal configured to authenticate a customer… [Col. 16, lines 7-8; a “user signs onto the web site using a user ID, password, or other means of secure identification validation”]
at least one of a camera and a scanner [abstract; “bar code scanner”] configured to detect a commodity code of a commodity; [Col. 12, lines 54- 55; a user “scans the UPC bar code of a product” using a “scanner”] 
a processor [Col. 8, line 46; “processor”] configured to: 
wirelessly receive and transmit transaction detail data over a network, [abstract; a consumer's “device, using wireless communication (420), sends the scanned product information and a consumer ID to a processing application”, after which “incentives are collectively sent back to the consumer's device (110) using wireless communication”] and 
determine, in response to detecting a first commodity code of a first commodity, whether a second commodity is registered as associated with the first commodity; [Col. 11, lines 51-57; an “incentive may be a price discount on the particular product the shopper scanned” or “it may be a price discount on another brand of the same product type (e.g., Brand A potato chips scanned, price discount offered on Brand B potato chips)”, or the “incentive may be for products related to the product scanned (e.g., soup can scanned, price discount offered for oyster crackers)”; in each case where the discount is for a product other than the one scanned, the fact of the system making the substitution reads on the claimed association] 
a display device [Col. 8, lines 23-24: “touch screen or other active display means”] configured to output content of privilege data associated with the transaction detail data for the second commodity in response to determining that the second commodity is registered as associated with the first commodity; [Col. 9, lines 40-41; an “incentive” such as those cited above is “offered” to a user “on the display of their Personal Wireless Device”; all the data are associated in that they are all managed within the same system] and 
a data storage device comprising a database associated with the transaction detail data [Col. 12, line 52; “memory”; Col. 5, lines 42-44; each “redeemed inventive is recorded in a database and enables the linking of a specific user, store, POS register, date and time of purchase together”] and configured to 
store, in response to detecting the first commodity code of the first commodity, commodity information of the first commodity... [Col. 5, lines 23-24; the “incentives are issued at the moment a shopper scans a product” and upon redemption, line 42, is “recorded in a database”|
maintain the database [id.] by associating commodity information of the second commodity with the privilege data... [Col. 14, lines 55-57; “The POS register ID is provided to positively link the incentive data being provided to the specific purchases being made’”] 

Wilson does not explicitly teach apply, in response to detecting a second commodity code of the second commodity, a privilege corresponding to the privilege data to the second commodity and store commodity information of the second commodity, that a step is taken when a customer comes to a store, or a store server, but these are known in the art.  Misra teaches electronic coupon management. [title] He, like Wilson, offers discounts on products other than those originally selected: a “coupon offers a different product for free if [a] desired product is purchased”. [0021] Like Wilson, his invention includes “scanning of a barcode”, and uses it “to redeem a coupon”, [0038] which reads on the claimed applying of the privilege.  His merchant device cooperates with a payment server to process the coupons, [0081; Sheet 2, Fig. 2] which includes to “store” information about a user such as “coupon information”. [0083] He includes a “merchant device” [0012] which can be a “server”, [0064] and his coupons can be configured “for use only at stores” in a certain “geographic location”. [0020] Misra and Wilson are analogous art as each is directed to electronic means for providing discounts to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Misra with that of Wilson in order for a person to be able to use an available coupon or discount, as taught by Misra; further, it is simply a combination of known parts with predictable results, simply performing Misra’s steps after those of Wilson; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Wilson does not explicitly teach store, in response to determining a commodity information of the first commodity is stored, the commodity information of the second commodity, to notify the store server when a customer is authenticated, or determine the commodity code of each commodity based on the transaction detail data, but it is known in the art.  Pourfallah teaches a payment processing system [title] that can “generate an account option” based on a “purchase item category code”, [Col. 50, lines 26-27] and may query a plurality of item category codes to determine whether they are eligible for use by a restricted account. [Col. 50, lines 30-37] A card may be held by an account holder, [Col. 126, lines 9-10] who may be authenticated by a typical log-in process. [Col. 12, lines 33-35] A server may provide a notification to the device on which the transaction is performed that the transaction has been authenticated and approved. [Col. 41, lines 54-56] This communication may include a “virtual storefront of the merchant” including details as to where in the merchant’s store certain items can be found. [Col. 41, lines 64-66.  Pourfallah and Wilson are analogous art as each is directed to electronic means for facilitating consummation of purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pourfallah with that of Wilson in order to facilitate payments, as taught by Pourfallah; [Col. 3, lines 40-41] further, it is simply a substitution of one known part for another with predictable results, simply performing Pourfallah’s verification and determining steps in place of, or in addition to, those of Wilson; the substitution produces no new and unexpected result.

With regard to Claim 4:
The store system according to claim 1, wherein, if the second commodity code of the second commodity is detected, the data storage device is further configured to store the commodity information of the second commodity if the first commodity code is not detected earlier [See above in regard to claim 1; storing the second commodity code unconditionally reads on storing it under any condition whatever] and, if the first commodity code of the first commodity is detected, the data storage device is further configured to change the stored commodity information of the second commodity to commodity information to which the privilege is applied. [See above in regard to claim 1; Misra’s applying of the coupon reads on this step, and the first commodity code has already been detected by that point]

With regard to Claim 5:
The store system according to claim 1, wherein the processor is further configured to determine a plurality of the second commodities set in association with the first commodity. [Col. 12, lines 6-7; “incentives are being offered” on “similar or related products”; note the plural “products”] 

This claim is not patentably distinct from claim 1 as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 6:
Wilson teaches: A method for applying a privilege to a commodity using a check-in terminal… [Col. 16, lines 7-8; using a device, a “user signs onto the web site using a user ID, password, or other means of secure identification validation”] and an information processing apparatus having at least one of a camera and a scanner, [abstract; “bar code scanner”] a processor, [Col. 8, line 46; “processor”] a display device, [Col. 8, lines 23-24: “touch screen or other active display means”] and a data storage device having a database associated with transaction detail data, [Col. 12, line 52; “memory”; Col. 5, lines 42-44; each “redeemed inventive is recorded in a database and enables the linking of a specific user, store, POS register, date and time of purchase together”] the method comprising: 
authenticating a customer… [Col. 16, lines 7-8 as cited above]
detecting the commodity code of the commodity; [Col. 12, lines 54-55; a user “scans the UPC bar code of a product” using a “scanner”] 
wirelessly receiving and transmitting the transaction detail data over a network; [abstract; a consumer's “device, using wireless communication (420), sends the scanned product information and a consumer ID to a processing application”, after which “incentives are collectively sent back to the consumer's device (110) using wireless communication”] 
determining, in response to detecting a first commodity code of a first commodity, whether a second commodity is registered as associated with the first commodity; [Col. 11, lines 51-57; an “incentive may be a price discount on the particular product the shopper scanned” or “it may be a price discount on another brand of the same product type (e.g., Brand A potato chips scanned, price discount offered on Brand B potato chips)”, or the “incentive may be for products related to the product scanned (e.g., soup can scanned, price discount offered for oyster crackers)”; in each case where the discount is for a product other than the one scanned, the fact of the system making the substitution reads on the claimed association] 
outputting content of privilege data associated with the transaction detail data for the second commodity in response to determining that the second commodity is registered as associated with the first commodity; [Col. 9, lines 40-41; an “incentive” such as those cited above is “offered” to a user “on the display of their Personal Wireless Device”; all the data are associated in that they are all managed within the same system] 
storing, in response to detecting the first commodity code of the first commodity, commodity information of the first commodity... [Col. 5, lines 23-24; the “incentives are issued at the moment a shopper scans a product” and upon redemption, line 42, is “recorded in a database’”| 
maintaining the database [id.] by associating commodity information of the second commodity with the privilege data. [Col. 14, lines 55-57; “The POS register ID is provided to positively link the incentive data being provided to the specific purchases being made”] 

Wilson does not explicitly teach applying, in response to detecting a second commodity code of the second commodity, a privilege corresponding to  the privilege data to the second commodity and store commodity information of the second commodity, but it is known in the art.  Misra teaches electronic coupon management. [title] He, like Wilson, offers discounts on products other than those originally selected: a “coupon offers a different product for free if [a] desired product is purchased”. [0021] Like Wilson, his invention includes “scanning of a barcode”, and uses it “to redeem a coupon”, [0038] which reads on the claimed applying of the privilege.  His merchant device cooperates with a payment server to process the coupons, [0081; Sheet 2, Fig. 2] which includes to “store” information about a user such as “coupon information”. [0083] Misra and Wilson are analogous art as each is directed to electronic means for providing discounts to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Misra with that of Wilson in order for a person to be able to use an available coupon or discount, as taught by Misra; further, it is simply a combination of known parts with predictable results, simply performing Misra’s steps after those of Wilson; each part works independently of the other, and each works in combination identically to how it works when not combined, with no new and unexpected result inherent or disclosed.

Wilson does not explicitly teach storing, in response to determining a commodity information of the first commodity is stored, the commodity information of the second commodity, to notify the store server when a customer is authenticated, or determining the commodity code of each commodity based on the transaction detail data, but it is known in the art.  Pourfallah teaches a payment processing system [title] that can “generate an account option” based on a “purchase item category code”, [Col. 50, lines 26-27] and may query a plurality of item category codes to determine whether they are eligible for use by a restricted account. [Col. 50, lines 30-37] A card may be held by an account holder, [Col. 126, lines 9-10] who may be authenticated by a typical log-in process. [Col. 12, lines 33-35] A server may provide a notification to the device on which the transaction is performed that the transaction has been authenticated and approved. [Col. 41, lines 54-56] This communication may include a “virtual storefront of the merchant” including details as to where in the merchant’s store certain items can be found. [Col. 41, lines 64-66.  Pourfallah and Wilson are analogous art as each is directed to electronic means for facilitating consummation of purchases.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Pourfallah with that of Wilson in order to facilitate payments, as taught by Pourfallah; [Col. 3, lines 40-41] further, it is simply a substitution of one known part for another with predictable results, simply performing Pourfallah’s verification and determining steps in place of, or in addition to, those of Wilson; the substitution produces no new and unexpected result.

With regard to Claim 9:
The method according to claim 6, further comprising: 
in response to detecting the second commodity code of the second commodity, storing the commodity information of the second commodity if the first commodity code is not detected earlier. [See above in regard to claim 6; storing the second commodity code unconditionally reads on storing it under any condition whatever]

With regard to Claim 10:
The method according to claim 6, further comprising: in response to detecting the first commodity code of the first commodity, changing the stored commodity information of the second commodity to commodity information to which the privilege is applied. [See above in regard to claim 6; Misra’s applying of the coupon reads on this step, and the first commodity code has already been detected by that point]

With regard to Claim 11:
The method according to claim 6, further comprising: determining a plurality of the second commodities set in association with the first commodity. [Col. 12, lines 6-7; “incentives are being offered” on “similar or related products”; note the plural “products”] 

This claim is not patentably distinct from claim 6 as it consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  The reference is provided for the purpose of compact prosecution.

With regard to Claim 12:
The store system according to claim 1, wherein the transaction detail data includes personal information and biological information of a member. [Col. 13, lines 16-17; a user’s profile contains “past purchasing history”; lines 21-22; it “may optionally contain demographic information about the user such as age, gender, etc.”; age or gender read on biological information]

With regard to Claim 15:
The method according to claim 6, wherein the transaction detail data includes personal information and biological information of a member. [Col. 13, lines 16-17; a user’s profile contains “past purchasing history”; lines 21-22; it “may optionally contain demographic information about the user such as age, gender, etc.”; age or gender read on biological information]

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Misra et al. further in view of Pourfallah et al. further in view of Fajkowski (U.S. Patent No. 6,932,270).

These claims are similar so are analyzed together.
With regard to Claim 3:
The store system according to claim 1, wherein, if the stored commodity information of the first commodity is deleted, the data storage device is further configured to change the commodity information of the second commodity to commodity information to which the privilege is not applied.

With regard to Claim 8:
The method according to claim 6, further comprising: detecting that stored commodity information of the first commodity is deleted; and changing the commodity information of the second commodity to commodity information to which the privilege is not applied. 

Wilson, Misra and Pourfallah teach the system of claim 1 and method of claim 6, but do not explicitly teach changing information when information about a commodity is deleted, but it is known in the art.  Fajkowski teaches a coupon management system [title] in which a product is “removed” from a sale transaction, and in each case, the system will “reverse the transfer of the coupon” which was intended to be used with the removed product. [Col. 19, lines 9-13] Fajkowski and Wilson are analogous art as each is directed to electronic means for facilitating delivery and use of coupons. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Fajkowski with that of Wilson, Misra and Pourfallah in order to prevent a user from using a coupon for a product no longer to be purchased, as taught by Fajkowski; further, it is simply a combination of known parts with predictable results, simply performing Fajkowski’s steps after all others; each part works independently of the other,

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Misra et al. further in view of Pourfallah et al. further in view of Isaacson et al. (U.S. Publication No. 2019/0141021, filed 31 October 2018).

These claims are similar so are analyzed together.
With regard to Claim 13:
The store system according to claim 12, wherein the personal information includes an analysis flag indicating a rank based on a purchase history of the member and a purchase preference of commodities based on the purchase history of the member.

With regard to Claim 16:
The method according to claim 15, wherein the personal information includes an analysis flag indicating a rank based on a purchase history of the member and a purchase preference of commodities based on the purchase history of the member. 

Wilson, Misra and Pourfallah teach the system of claim 12 and method of claim 15 but do not teach this data, and though it is of no patentable significance as explained below, it is known in the art.  Isaacson teaches an in-store purchase system [title] which includes a “score” and “past purchasing history”. [0102] The system may provide “coupons”, [0116] and takes into account “user preferences” and “history of purchases” together. [0185] Isaacson and Wilson are analogous art as each is directed to electronic means for providing coupons to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Isaacson with that of Wilson, Misra and Pourfallah as it is simply a substitution of one known part for another with predictable results, simply maintaining the data of Isaacson instead of, or in addition to, some of Wilson’s data; the substitution produces no new and unexpected result. These claims are not patentably distinct from claims 12 and 15. First, they consist entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to either claimed embodiment. Second, as the information only “includes” these items, it can include other information, and any further processing could be based entirely on the other information. The reference is provided for the purpose of compact prosecution.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Misra et al. further in view of Pourfallah et al. further in view of Krasadakis et al. (U.S. Publication No. 2017/0289596).

These claims are similar so are analyzed together.
With regard to Claim 14:
The store system according to claim 12, wherein biological information includes at least one of a face image, a fingerprint, a voice, an iris, and a vein pattern.

With regard to Claim 17:
The method according to claim 15, wherein biological information includes at least one of a face image, a fingerprint, a voice, an iris, and a vein pattern. 

Wilson, Misra and Pourfallah teach the system of claim 12 and method of claim 15 but do not teach this data, and though it is of no patentable significance as explained below, it is known in the art.  Krasadakis teaches a content delivery system [title] in which the content may comprise an “electronic coupon”. [0041] A “user recognizer” recognizes a person using “eye scans, facial recognition, speech or voice recognition, fingerprint scans, or the like.” [0042] Krasadakis and Wilson are analogous art as each is directed to electronic means for providing coupons to consumers. 

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Krasadakis with that of Wilson, Misra and Pourfallah as it is simply a substitution of one known part for another with predictable results, simply maintaining the data of Krasadakis instead of, or in addition to, some of Wilson’s data; the substitution produces no new and unexpected result. 

These claims are not patentably distinct from claims 12 and 15.  First, they consist entirely of nonfunctional, descriptive language, disclosing at most human interpretation of data which imparts neither structure nor functionality to either claimed embodiment.  Second, as the information only “includes” these items, it can include other information, and any further processing could be based entirely on the other information.  The reference is provided for the purpose of compact prosecution.

Response to Arguments
Applicant's arguments filed 7 April 2022 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The reference to one computer as a “check-in terminal” and to another as a “store server” is mere labeling and does nothing to change the analysis.  The applicant has provided no reasoned argument as to why the claims ought not to be considered to recite an abstract idea, nor why they ought to be considered to integrate it into a practical application, nor why there ought to be considered to be significantly more than the abstract idea.  For the reasons explained in detail above, the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1, 3-6 and 8-17 in regard to rejections made under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, arguments in regard to VanDeVelde are moot because that reference is not relied upon as the basis of any rejection herein, and the reference to Pourfallah and additional citations to, and explanations of, the prior art previously made of record have been incorporated herein to meet limitations added by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442. The examiner can normally be reached M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694